Order                                                     Michigan Supreme Court
                                                                Lansing, Michigan

  January 22, 2014                                               Robert P. Young, Jr.,
                                                                            Chief Justice

                                                                  Michael F. Cavanagh
                                                                  Stephen J. Markman
  146722 & 146724(107)                                                Mary Beth Kelly
                                                                       Brian K. Zahra
                                                               Bridget M. McCormack
                                                                     David F. Viviano,
  LaFONTAINE SALINE, INC., d/b/a                                                 Justices
  LaFONTAINE CHRYSLER JEEP DODGE
  RAM,
           Plaintiff-Appellee,
                                           SC: 146722
  v                                        COA: 307148
                                           Washtenaw CC: 10-001329-CZ
  CHRYSLER GROUP, LLC,
           Defendant-Appellant,

  and

  IHS AUTOMOTIVE GROUP, LLC, d/b/a/
  CHRYSLER JEEP OF ANN ARBOR,
             Defendant-Appellee.
  _____________________________________/

  LaFONTAINE SALINE, INC., d/b/a
  LaFONTAINE CHRYSLER JEEP DODGE
  RAM,
           Plaintiff-Appellee,
                                           SC: 146724
  v                                        COA: 307148
                                           Washtenaw CC: 10-001329-CZ
  CHRYSLER GROUP, LLC,
           Defendant-Appellee,

  and

  IHS AUTOMOTIVE GROUP, LLC, d/b/a/
  CHRYSLER JEEP OF ANN ARBOR,
             Defendant-Appellant.
  _____________________________________/
                                                                                                             2

        On order of the Chief Justice, the joint motion of the Detroit Auto Dealers
Association and the Michigan Auto Dealers Association for leave to file an amicus curiae
brief is GRANTED. The brief submitted on January 17, 2014, is accepted for filing. On
further order of the Chief Justice, the motion to participate in oral arguments is DENIED.




                                I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                          foregoing is a true and complete copy of the order entered at the direction of the Court.


                                         January 22, 2014
                                                                                    Clerk